Title: C. W. F. Dumas to John Adams: A Translation, 14 April 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 14 April 1781

Although I have still not seen anyone, I am nevertheless taking up my pen to have the honor to tell you, after much deliberation since we left each other, that it seems to me that you cannot pass up, in order to avoid all blame and enmity in coming here for the démarche in question, an initial visit to the French ambassador in order to inform him verbally of your latest commission and letters of credence and of the absolute necessity that this information be conveyed by you directly and immediately to those to whom these letters are addressed. Therefore, by not making the actual démarche, and its essential details, subject to any other viewpoints and objectives other than yours alone, you will conserve the friendship and personal good offices (we must distinguish this from ministerial duties, for which there needs to be an order from his court) that will render you the only person in this case, for the present time, to acknowledge and attest openly to them. Whereas an omission of this diplomatic courtesy, and the cool reception which would inevitably follow vis-à-vis those here who defer more and more to the opinion of the ambassador, and whereas he does not have any knowledge of your mission, etc., this would certainly produce an injurious and mortifying effect and destroy, or at least delay for some time, what we want to advance. This, sir, is what I believe to be positive advice, not only for your subsequent personal approval, but also for the good of the cause, and a strategy that will have no bad consequence nor, as you say, a precedent.
I received news from Paris: “We are sending a squadron to Texel. It will be well commanded. We are beginning to hope that the five ships of the line, and the 2,000 men that we sent to the Cape, will arrive before Johnstone, who does not have enough forces anyway to measure up to our five vessels.”
I have the honor to be with very great respect, sir, your very humble and very obedient servant

Dumas

